Citation Nr: 1711111	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  09-06 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hip disability, to include as secondary to service-connected bilateral pes cavus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION


The Veteran served on active duty from November 1970 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

This matter has an extensive procedural history, and was appealed to and remanded by the United States Court of Appeals for Veterans Claims (Court) multiple times.   Most recently, the Veteran appealed a June 2016 Board denial to the Court.  In February 2017, the Court issued an order granting a Joint Motion for Remand (JMR) vacating the June 2016 denial and remanding the issue.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in November 2009.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2017 JMR found that the definition of aggravation used by the examiner, the remands, and the June 2016 denial, which is "permanently worsened beyond the natural progression," was not consistent with 38 C.F.R. § 3.310, which governs secondary service connection.  Specifically, the JMR noted that 38 C.F.R. § 3.310(b) uses the phrase "any increase in severity," not a permanent worsening.  Upon remand, a supplemental opinion should be obtained that considers whether there is any worsening, as opposed to permanent worsening, of the Veteran's bilateral hip disability that is the result of the Veteran's service-connected bilateral pes cavus, and is not due to the natural progress of the hip disability.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the author of the January 2016 medical opinion if available, or another appropriate clinician.  After reviewing the claims file, the clinician is to provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip disability is aggravated by the Veteran's service-connected bilateral pes cavus?  For these purposes, aggravated shall mean any increase, as opposed to permanent increase, in severity of the bilateral hip disability that is not due to the natural progress of the disability.  

A complete rationale must be provided for any opinion expressed.  The opinion must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  If the VA clinician feels that an additional examination is necessary to provide the requested opinion, then such an examination should be scheduled.  

2.   After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




